DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 10 are pending in this Office Correspondence.

Continued Examination Under 37 CFR 1.114
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 July 2022 has been entered.  An action on the RCE follows.

Priority
This application is a Divisional of U.S Application Serial No. 17/225,214 filed April 8, 2021, now U.S. Patent 11,163,789; which is a continuation of U.S. Application Serial No. 15/917,515 filed March 9, 2018, now U.S Patent 10,977,270; which is a continuation of U.S. Application Serial No. 14/589,995 filed January 5, 2015, now U.S. Patent 9,934,297; which is a continuation of U.S. Application Serial No. 12/000,596, filed December 14, 2007, now U.S. Patent 8,935,296; which claims priority to U.S. Provisional Application No. 60/874,701 filed December 14, 2006. 


Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered.
In response to Applicant’s argument, examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant’s argument, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In response to applicant’s argument, Shapira recites a centralized computer connected to many terminals, or a computer in a self contained local control unit, compares the data against other persons who have used the same local control unit to input their respective data within a time period (e.g. same evening) that indicates the likelihood of a continued presence in the geographic area. If a valid match is made by the computer, the computer pages that matched pair via the personal devices that each user carries, and the paged persons return to the control unit to meet. A display or printout can indicate, for example, the matched parties' first names when one party inserts his/her identification card in the control unit. The introduction system can leave a message for a responding party, suggest a later time for contact between the parties, and even suggest meeting places and times based upon the geographic location (please see column 3).  The local control unit compares each user's requirements and characteristics with those of all potentially suitable users immediately available in the geographic area, and determines the best compatibilities. The local control unit automatically assigns a discrete communication channel, where more than one channel is available, and switches the personal devices of the two chosen users to the assigned channel by sending appropriate coded signals to the personal devices of the selected parties. "Best" matches are accomplished by the computer based on a level of interest in an activity (for example, going to the opera) that a user indicates in the original application to, and entry of data into the introduction system. When several matches are simultaneously available, the computer can select the "best" match based upon the overall closeness in expressed interests of the potential pairs (please see column 8).  As above, Shapira discloses suggesting a user’s level of interest in a geographical location and best match as filtering to find a level of interest in an activity. 
As per argument, Shapira further teaches mutual interest by seeking, identifying and introducing a respective first party and second party is accomplished by the introduction system, which initially is intermediate the parties. A person who wishes to become a user of the introduction system provides data concerning himself/herself and thereby characterizes the possibly non-existent person he/she would like to meet. The inputted data may also include the desired characteristics in a prospective matching person, geographic location and time constraints for meetings.  
Hence, Shapira discloses claimed limitations as argued.
Instant background of the invention recites, “one form of human interaction that has adapted successfully to the internet is dating” and “because interaction between the parties is limited, rejection is less of an issue.” No other explanation is given about the user interaction in the instant disclosure. As best understood by the examiner, citations from Sudai and Shapira has been used for the limitations of claims 2 and 3.  
In response to applicant’s arguments for claims 5 and 6, Collins clearly discloses in the abstract: “the personal preferences and the subscriber information include at least: a gender preference; a geographic location preference; an age preference; appearance preferences; religious belief preferences; educational level preferences; and a goal preference, and the goal preference is one of "romance"; "friendship" or "a walk on the wild side", the geographic location preference is at least one of a postal code, a country, a city, a suburb, a block, or a street. In column 9, lines 43 – 45: Collins discloses the final pass removes the zip code radius restriction and sets the matching score to zero percent, effectively matching anyone of the specified sex and gender orientation). Hence, arguments are moot.
As per claims 7 and 8, the displayed images are one or more images, Sudai discloses at notification time, the system modifies the personal pages of the user and his object to display the IDs of the persons who entered mutual attraction (or interests). Hence, arguments are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 – 4 and 7 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,950,200 issued to Gil Sudai et al. (“Sudai”) and in view of U.S. Patent 5,086,394 issued to Shumel Shapira (“Shapira”).

With respect to claim 1, Sudai teaches a computer-readable non-transitory physical storage medium having stored thereon machine-executable code for electronically facilitating contact between mutually interested entities (column 1, lines 45 – 49: receives inputs from various persons indicating the identities of persons they already know (e.g., in person or online) that they like, are attracted to, or have mutual interests with), said machine-executable code to be executed by a microprocessor, said machine executable code which when executed by said microprocessor causes the microprocessor to perform operations (Sudai, claim 31, a computer program product, comprising: a computer usable medium having computer readable code embodied therein for notifying people that they feel reciprocal interest for each other), comprising: 
display a graphical user interface (GUI) for the first user to input a rating of the first user's level of interest in one or more respects in at least one other user (Figure 3, item 306 and Figure 6A, item 602 and column 5, lines 7 – 16: Step 306 allows users to indicate the type of attraction or interest he or she feels for his or her objects. For example, if the system allows the user to enter an attraction, the user can indicate whether he or she feels "love," "like," or "desire" for the objects. The user must choose these types from a predetermined list. Some implementations only have a single type of attraction. Other implementations default to "like." The present invention may be implemented using any appropriate numbers and types of attraction); 
accepting the first user's level of interest rating via the GUI while not displaying the first user's rating to the at least one other user (column 1, line 67 – column 2, line 7: the system maintains the anonymity of the participants because no notification occurs unless the system determines that a match in feelings or interests exists. A will not be embarrassed by having to publicly admit unrequited love or attraction for B. If A's feelings are not mirrored by B, the system will not notify B and only the computer system will be aware of A's feelings for B); and
notifying a pair of users that have rated each other above a threshold level (match occur) (Figure 8B and column 2, lines 16 – 21: determining whether the user ID of the first object matches a user ID of the second user and whether the user ID of the second object matches a user ID of the first user; and if a match occurs in the determining step, notifying the first user and the second user that a match has occurred).
Sudai does not explicitly teach suggesting to a first user other users that first user may be interested in, wherein the suggested other users are filtered based on their locations as claimed. 
Shapira discloses claimed suggesting to a first user other users that first user may be interested in, wherein the suggested other users are filtered based on their locations (column 3, lines 55 – 62: the introduction system can leave a message for a responding party, suggest a later time for contact between the parties, and even suggest meeting places and times based upon the geographic location. Local control units of the system may be provided in many different locations where the choice of potential partners is significant but opportunities to communicate are limited. Column 8, lines 44 – 51: "Best" matches (filtering) are accomplished by the computer based on a level of interest in an activity (for example, going to the opera) that a user indicates in the original application to, and entry of data into the introduction system. When several matches are simultaneously available, the computer can select the "best" match based upon the overall closeness in expressed interests of the potential pairs).
Both of Sudai and Shapira are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Sudai with the teachings of Shapira to introduce matched individuals without requiring physical meeting. 
Modification would further provide an introduction system that looks for best matches when more than one match is available and provides an improved introduction system that is available to a user at many different geographic localities, but having a
range that can be limited by the user on any particular occasion.

As to claim 2, the device to display the GUI for the first user to input a rating of the first user's level of interest in one or more respects in at least one other user comprises the first user’s computing device to display images for interaction with the first user (Sudai: Figure 3, item 306 and Figure 6A, item 602 and column 5, lines 7 – 16: Step 306 allows users to indicate the type of attraction or interest he or she feels for his or her objects. For example, if the system allows the user to enter an attraction, the user can indicate whether he or she feels "love," "like," or "desire" for the objects. The user must choose these types from a predetermined list. Some implementations only have a single type of attraction. Other implementations default to "like." The present invention may be implemented using any appropriate numbers and types of attraction).

As to claim 3, accepting the first user's level of interest rating via the GUI comprises receiving input ratings from the first user based on the first user’s interaction with the displayed images (Sudai: Figure 3, item 306 and Figure 6A, item 602 and column 5, lines 7 – 16: Step 306 allows users to indicate the type of attraction or interest he or she feels for his or her objects. For example, if the system allows the user to enter an attraction, the user can indicate whether he or she feels "love," "like," or "desire" for the objects. The user must choose these types from a predetermined list. Some implementations only have a single type of attraction. Other implementations default to "like." The present invention may be implemented using any appropriate numbers and types of attraction).
As to claim 4, the device to display the GUI for the first user to input a rating of the first user's level of interest in one or more respects in at least one other user comprises the first user’s computing device to display one or more contacts to the first user, and wherein display of the one or more contacts is customized based on preferences of the first user (Sudai: Figure 3, item 306 and Figure 6A, item 602 and column 5, lines 7 – 16: Step 306 allows users to indicate the type of attraction or interest he or she feels for his or her objects. For example, if the system allows the user to enter an attraction, the user can indicate whether he or she feels "love," "like," or "desire" for the objects. The user must choose these types from a predetermined list. Some implementations only have a single type of attraction. Other implementations default to "like."  Column 5, lines 17 – 26: FIGS. 6(a) and 6(b) show examples of a computer screen of a form (same as GUI) allowing a user to input an attraction for another person. The example of FIG. 6(a) shows a "Web form" displayed on display device 132 by browser 115 of FIG. 9. This form can be implemented using HTML, Java, or any other suitable method. The user uses input device 134 of FIG. 9 to enter information and browser software 115 sends the information to server software 113, where it is passed to detector software 112. As discussed above, any appropriate technology can be used to implement the present invention. In FIG. 6(a), the user chooses between "love," "like," and "desire" 602. The user enters his or her ID in area 604. The user enters one or more objects in area 606. After inputting entries in areas 602, 604 and 606, the user can either "enter" the information by clicking on area 608 or clear the information by clicking on area 610 (modification is performed using graphical interface). If the user indicates that the information should be entered, step 308 makes an entry in the database including the user ID, the user ID of the objects, and the types of attraction (if applicable)).
As to claim 7, the displayed images comprise one or more images of the at least one other users (Sudai: Column 5, lines 17 – 26: FIGS. 6(a) and 6(b) show examples of a computer screen of a form (same as GUI) allowing a user to input an attraction for another person. The example of FIG. 6(a) shows a "Web form" displayed on display device 132 by browser 115 of FIG. 9. This form can be implemented using HTML, Java, or any other suitable method. The user uses input device 134 of FIG. 9 to enter information and browser software 115 sends the information to server software 113, where it is passed to detector software 112. Column 8, lines 33 – 38, At notification time, the system modifies the personal pages of the user and his object to display the IDs of the persons who entered mutual attraction (or interests). Thus, a user simply looks at his or her personal Web page (using a browser) to determine whether any matches occurred).
As to claim 8, the displayed images comprise one or more images of the at least one other users (Sudai: Column 5, lines 17 – 26: FIGS. 6(a) and 6(b) show examples of a computer screen of a form (same as GUI) allowing a user to input an attraction for another person. The example of FIG. 6(a) shows a "Web form" displayed on display device 132 by browser 115 of FIG. 9. This form can be implemented using HTML, Java, or any other suitable method. The user uses input device 134 of FIG. 9 to enter information and browser software 115 sends the information to server software 113, where it is passed to detector software 112. Column 8, lines 33 – 38, At notification time, the system modifies the personal pages of the user and his object to display the IDs of the persons who entered mutual attraction (or interests). Thus, a user simply looks at his or her personal Web page (using a browser) to determine whether any matches occurred).
As to claim 9, the first user may elect to receive or not receive notification based on filtering (Sudai: column 2, lines 9 – 20, a method notifying people that they feel mutual interest, comprising the steps, performed by a processor of a data processing system having a memory, of; receiving input from a first user indicating a user ID of a first object in whom the first user has an interest; receiving input from a second user indicating a user ID of a second object in whom the second user has an interest; determining whether the user ID of the first object matches a user ID of the second user and whether the user ID of the second object matches a user ID of the first user; and if a match occurs in the determining step, notifying the first user and the second user that a match has occurred. Column 8, lines 44 – 51: "Best" matches (filtering) are accomplished by the computer based on a level of interest in an activity (for example, going to the opera) that a user indicates in the original application to, and entry of data into the introduction system. When several matches are simultaneously available, the computer can select the "best" match based upon the overall closeness in expressed interests of the potential pairs).
As to claim 10, the one or more contacts are one or more contacts of the first user (Shapira: column 3, lines 14 – 22, a user entering the geographic area inputs his data to the local control unit using the encoded user identification card. A centralized computer connected to many terminals, or a computer in a self contained local control unit, compares the data against other persons who have used the same local control unit to input their respective data within a time period (e.g. same evening) that indicates the likelihood of a continued presence in the geographic area).

Claims 5 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudai in view of Shapira and further in view of U.S. Patent 5,963,951 issued to Gregg Collins (“Collins”).
Modified Sudai and Shapira teach claimed invention substantially as claimed.
However, modified Sudai and Shapira do not explicitly disclose the preferences of the first user on which customization of the display of the one or more contacts is based comprises gender and sexual orientation.
However, Collins discloses in claim 5 and in claim 6, the preferences of the first user on which customization of the display of the one or more contacts is based comprises gender and sexual orientation (Collins, abstract: the personal preferences and the subscriber information include at least: a gender preference; a geographic location preference; an age preference; appearance preferences; religious belief preferences; educational level preferences; and a goal preference, and the goal preference is one of "romance"; "friendship" or "a walk on the wild side", the geographic location preference is at least one of a postal code, a country, a city, a suburb, a block, or a street. Column 9, lines 43 – 45: the final pass removes the zip code radius restriction and sets the matching score to zero percent, effectively matching anyone of the specified sex and gender orientation).
Sudai, Shapira and Collins are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to further modify the teachings of Sudai  and Shapira with the teachings of Collins to generates at least some matching entries no matter what the initial search preferences were.
Modification would provide an on-line dating service that always provides users with the ability to perform searches based on user-specified criteria, including location criteria. Modification would further provides an on-line dating service that provides users with at least some search results, regardless of what search criteria they specify.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art as listed and also in FORM 892, could be used as an obviousness type rejections.
USPGPUB 2005/0171832 (Hull): sharing portal subscriber information in an social networking.
USPGPUB 2002/0091556 (Finala): Social networking and dating services.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 12, 2022				/SHAHID A ALAM/                                                                            Primary Examiner, Art Unit 2162